In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00016-CV
        ______________________________



IN THE ESTATE OF LONIE WASHINGTON, DECEASED




      On Appeal from the County Court at Law
              Harrison County, Texas
          Trial Court No. 91.12.236 CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Bobbie Washington, the sole appellant in this case, has filed a motion seeking to dismiss her

appeal. Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, her motion is granted. See

TEX . R. APP . P. 42.1.

        We dismiss the appeal.



                                              Bailey C. Moseley
                                              Justice

Date Submitted:           April 22, 2008
Date Decided:             April 23, 2008




                                                 2